EXHIBIT 99.1 TRUSTEE'S DISTRIBUTION STATEMENT THE TO THE HOLDERS OF: BANK OF Corporate Bond-Backed Certificates NEW Series 1998-NSC-1 YORK Class A-1 Certificates CUSIP NUMBER: 219-87H-AN5 in accordance with the Standard Terms for Trust Agreements, The Bank of New York, as trustee submits the following cash basis statement for the period ending : May 15, 2007 INTEREST ACCOUNT Balance as of November 15, 2006 $0.00 Schedule Income received on securities $497,382.00 Unscheduled Income received on securities $0.00 Interest Received on sale of securities $0.00 LESS: Distribution to Class A-1 Holders $494,382.00 Distribution to Swap Counterparty $0.00 Trustee Fees $2,250.00 Fees allocated for third party expenses $750.00 Balance as of May 15, 2007 Subtotal $0.00 PRINCIPAL ACCOUNT Balance as of November 15, 2006 $0.00 Scheduled Principal payment received on securities $487,118.00 Principal received on sale of securities $0.00 LESS: Distribution to Class A-1 Holders $487,118.00 Distribution to Swap Counterparty $0.00 Balance as of May 15, 2007 Subtotal $0.00 Balance $0.00 UNDERLYING SECURITIES HELD AS OF: May 15, 2007 $25,000,000 7.90% Notes Issued by NORFOLK SOUTHERN CORPORATION CUSIP# : 655-844-AK4
